DETAILED ACTION
This is in response to the applicant’s communication filed on 5/7/22, wherein:
Claims 1-6, 8-14, 16-21 are currently pending; and   
Claims 7, 15, and 22 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 1 recites a system and therefore, falls into a statutory category.  Similar independent claims 9 and 16 recite a method, and therefore, also fall into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The Specification describes the invention as relating to a system for “providing details of vehicles of interest to a user.”  Specification ¶1.  The Specification further indicates that the purpose of the invention is “tracking vehicle conditions and service” in order to provide a vehicle history to interested parties, including a potential buyer.  Specification ¶2-4.

The claim as a whole recites a mental process, in that the limitations, under their broadest reasonable interpretation, cover performance of the limitations in the mind (or by a human using pen and paper), but for the recitation of generic computer components.  That is, other than reciting that the claims involve “a network interface,” “a processor,” “a memory,” “processors and/or associated transceivers,” “memory,” and/or a “blockchain,” nothing in the claim elements precludes the steps from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Additionally, as to claim 16, the limitations of verifying user credentials (claim 16) and allowing an authorized user to modify the vehicle record (claim 16) are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind (or by a human using pen and paper), but for the recitation of generic computer components.  That is, other than reciting that the claims involve “a network interface,” “a processor,” “a memory,” “processors and/or associated transceivers,” “memory,” and/or a “blockchain”, nothing in the claim elements precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Also, as to claims 1, 9, and 16, the claims as a whole are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors).  The purpose of “tracking the vehicle conditions and service over time” may be for use when selling the vehicle, as indicated in the Specification, at least at ¶ 4.  Accordingly, the claim recites an abstract idea.

Also, as to claim 16, the limitations of verifying user credentials (claim 16) and allowing an authorized user to modify the vehicle record (claim 16) are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors). The purpose of “tracking the vehicle conditions and service over time” may be for use when selling the vehicle, as indicated in the Specification, at least at ¶ 4.  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of “a network interface,” “a processor,” “a memory,” “processors and/or associated transceivers,” “memory,” and/or a “blockchain.”  The computer is recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the “receiving,” “accessing,” “updating,” “capturing,” “storing,” and “displaying” limitations may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the claimed steps amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that the computer functions claimed (the “receiving,” “accessing,” “updating,” “capturing,” “storing,” and “displaying” limitations) as WURC (see 2106.05(d), identifying receiving or transmitting data over a network as WURC, as recognized by Symantec; identifying electronic recordkeeping as WURC, as recognized by Alice and Ultramercial; identifying storing and retrieving information in memory, as recognized by Versata and identifying presenting offers as WURC, as recognized by OIP Techs).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2-8, 10-15, and 17-22 merely add further details of the abstract steps/elements recited in claims 1, 9, and 16 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 2-8, 10-15, and 17-22 are also non-statutory subject matter.

Dependent claims 2, 3, 10, 11, 17, and 18 includes further insignificant extra solution activity by introducing the element of scanning a barcode, QR code, or VIN (see MPEP 2106.05(d), identifying electronically scanning or extracting data from a document as WURC, as recognized by Content Extraction and Transmission), including a barcode or QR code of a vehicle part (see Specification at [0030]), which does not include a practical application or significantly more than the abstract idea.

Dependent claims 4-7, 12-15, and 19-22 provide further descriptive limitations of elements describing the vehicle record contents, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claim 8 includes further insignificant extra solution activity by introducing the element of a reporting module, which does not include a practical application or significantly more than the abstract idea.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 

Claim Rejections - 35 USC § 112
The previous rejection under 35 USC 112(a) as to claims 7, 15, and 22 is WITHDRAWN, in response to Applicant’s amendment.  A new rejection is provided (see below).

The previous rejection under 35 USC 112(b) as to claims 3, 7, 11, 15, 18, and 22 is WITHDRAWN, in response to Applicant’s amendment.  A new rejection is provided (see below).


The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Examiner has reviewed applicant’s disclosure and submits that these added limitations find no support in the specification as currently written, and is, therefore, directed to new matter.

Claim 1: “capture a third image or a video on the mobile device based on the updated second vehicle record” is not described in the specification as written.  Examiner reviewed the entirety of the specification (Applicant did not cite any specific potion of the Specification for support) and did not find the cited limitation. 

The claims not specifically enumerated above are rejected as dependent upon one or more of the enumerated claims.


The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 14, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 6, 14, and 21 refer to processing the vehicle records “to generate a value score," but it is unclear how this is accomplished.  This appears to be an end result without an explanation of how to accomplish this step.  The specification does not describe how this is done, but provides only that the value score is generated “based on service records, accident reports, time depreciation, and vehicle data” (see Specification at [0032], [0036], and [0038]).  No formulas or examples are given to show how the value score of the car is generated.  

When examining computer implemented, functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under § 112, ¶ 1 for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01–2163.07(b).  In this case, applicant’s specification does not disclose an algorithm for performing the function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.

At most, the specification discloses generic computers and processors.  However, for a specific function, the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter.  It is not sufficient that one of ordinary skill in the art is capable of writing the software/program to achieve the claimed function.  There must be an explanation of how the computer or component performs the claimed function.  Here, the claimed functions appear to be specific functions that require a special purpose computer to perform, and the specification fails to disclose the corresponding structure and algorithm required to perform the claimed functions.  As such, applicant has not met the requirements of 35 USC §112, first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6, 14, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Referring to claims 6, 14, and 21: The claims refer to using a computer as part of claims 6, 14, and 21.  However, the specification does not disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function.  Without describing the computer and the algorithm, potential infringers cannot be sure whether they are infringing the claims or not.   

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8, 9, 12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagla et al. (US 20180018723), in view of Chen (US 20140195099).

Referring to claim 1:
Nagla discloses a system for displaying vehicle records to a user, comprising: 

a network interface configured to interface with a processor; a memory configured to store non-transitory computer executable instructions and configured to interface with the processor; and the processor configured to interface with the memory {Nagla [0086][0087][0214][0215] These embodiments may be implemented on programmable computers, each computer including at least one processor, a data storage system (including volatile memory or non-volatile memory or other data storage elements or a combination thereof), and at least one communication interface [0214]}, wherein the processor is configured to execute the non-transitory computer executable instructions to cause the system to:

receive a query for information about a vehicle from the authorized user {Nagla [0106][0107] and Figs. 1 and 3 A prospective buyer may send a request to the owner, or be granted permission by the owner without sending the request, to access and view the blocks defining the vehicle record (or a portion thereof) for the vehicle. When a request is made using the interface unit 310 to the platform 300, the request may be sent to the owner and the request can be viewable by the owner using another interface unit 310 [0107]}, the query including [a first image captured by the user] or a first entry from the user that identifies the vehicle {Nagla [0106][0107] query the blockchain for a VIN [0106] where Examiner notes that the portion of the limitation regarding the query including a first image captured by the user (i.e., the claim limitation in brackets) is not taught by Nagla, but by Chen, below, and further, Chen is provided for the purposes of compact prosecution, but is not required by the claim limitation as it is stated here, which is provided in the alternative – see MPEP 2111.04}; 

accessing a record history blockchain to create a second vehicle record corresponding to the identified vehicle {Nagla [0089][0098][0106][0107][0170] For example, a repair centre may create a new block for insertion into the set of blocks of the vehicle record to indicate repair details [0098] where the blockchain must be accessed in order to create a new block}; 

receive an input including at least a second image captured by the user on a mobile device having at least one imaging device, or a second entry from the user, the second image and the second entry including a service record on the vehicle including one of a vehicle mileage, a purchase receipt, or a replacement part information for the vehicle {Nagla [0089][0098][0106][0107][0160][0170][0180] For example, a repair centre may create a new block for insertion into the set of blocks of the vehicle record to indicate repair details [0098] and A block of the vehicle record may store various data elements for the vehicle and transaction information, for example, the nature of the transaction, parties to the transaction, document sections, contractual clauses, version information, and/or electronic representatives or derivatives of the same. The blocks are stored in blockchain storage 304. Vehicle data can include the make of the vehicle, the model of the vehicle, mileage, and other vehicle data, for example. The transaction data can include ownership information, collision or accident information, repair information, insurance information, financing information and so on [0101] where Examiner further notes that the particular data being input is merely descriptive, does not affect the steps of the method or the structure of the system, and therefore, receives little patentable weight};

update the second vehicle record within the record history blockchain database based on the input {Nagla [0086][0089][0098][0106][0107][0160][0170][0180] The entities may store the distributed ledgers on computing systems which may be utilized in maintaining and/or updating the ledgers. Each entity 102, 104, 106, 108, 110, and 112 may be configured for storing a version of the distributed ledger (or a portion thereof), and the distributed ledger may be updated from time to time with modifications to the ledger and/or ledger entries, such as insertion of a ledger entry or an update of a ledger entry [0086]};

capture a third image or a video on the mobile device based on the updated second vehicle record {Nagla [0086][0089][0098][0106][0107][0114][0160][0170][0180] The interface unit 310 can be implemented using a mobile application [0114] and Buyers and sellers can be provided with secure means to onboard data seamlessly into the vehicle record platform 500, manage their own preferences, upload vehicle information (e.g. images, proof of ownership, warranty documents etc.)[0160] where, in order to upload the vehicle information, the images must be captured, and where Examiner interprets this limitation to mean that the third image or video is related to the updated second vehicle record};

store the captured third image or video in the record history blockchain database {Nagla [0086][0089] [0098][0106][0107][0114][0160][0170][0180] The interface unit 310 can be implemented using a mobile application [0114] and Buyers and sellers can be provided with secure means to onboard data seamlessly into the vehicle record platform 500, manage their own preferences, upload vehicle information (e.g. images, proof of ownership, warranty documents etc.)[0160]}; and

displaying a record history based on the updated second vehicle record, to the user {Nagla [0107] The buyer may then be able to read all of the information available on the vehicle record, trusting that it has not been manipulated by the owner, as blocks to the blockchain might not be deleted or modified [0107]}.

Nagla discloses a distributed ledger platform for vehicle records (abstract).  Nagla does not disclose the query including a first image captured by the user [or a first entry from the user] that identifies the vehicle; and accessing a vehicle database comprising a first vehicle record corresponding to the identified vehicle based on the captured first image or the first entry, the first vehicle record having a plurality of attributes.

However, Chen teaches a related system for diagnosing a vehicle using a smart phone and vehicle characteristic information from a database which is retrieved using the VIN (abstract, [0037]-[0041]).  Chen teaches the query including a first image captured by the user [or a first entry from the user] that identifies the vehicle {Chen [0037]-[0040] The camera 20 may capture an image of the bar code 17 or scan the bar code 17 to decode the bar code 17 to obtain the VIN [0037]}; and accessing a vehicle database comprising a first vehicle record corresponding to the identified vehicle based on the captured first image or the first entry, the first vehicle record having a plurality of attributes {Chen [0037]-[0041] The vehicle characteristic information may include, but is not limited to the vehicle year, make, model, and engine type [0039] and the vehicle decoder 22 may identify the specific alphanumeric characters included in the image of the VIN 15 or license plate, which in turn may be used to determine the vehicle characteristic information [0040] where Examiner notes that the portion in brackets is taught by Nagla, above}. 

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the distributed ledger platform disclosed in Nagla and Kwak to incorporate using captured images for accessing a vehicle database to retrieve vehicle information as taught by Chen because this would provide a manner for deriving vehicle characteristic information (Chen at [0042]), thus aiding the user by providing desired data.

Referring to claim 4:
Nagla discloses wherein the first vehicle record and the second vehicle record comprise one or more of a vehicle identification number (VIN), make, model, color, vehicle usage, maintenance history, ownership history, service records, or combinations thereof {Nagla [0094][0100][0101] each block includes a vehicle identification number (VIN) along with corresponding vehicle and transaction data [0094] and Vehicle data can include the make of the vehicle, the model of the vehicle, mileage, and other vehicle data, for example. The transaction data can include ownership information, collision or accident information, repair information, insurance information, financing information and so on. Other examples of transaction and vehicle data include a stolen or missing status for a vehicle, recall data, and insurance or accident claims so on [0101] where Examiner also notes that the information in the vehicle record is merely nonfunctional descriptive data, does not affect the scope of the claims, and therefore, receives little patentable weight – see MPEP 2111.05}.

Referring to claim 8:
Nagla discloses a reporting module {Nagla [0106][0118][0119][0121][0211] The owner of the vehicle and particular authorized entities (e.g. insurance company) are able to view the complete vehicle history tracked by the vehicle record by way of reports and visualizations generated by an interface unit 310 [0106]}.

Referring to claim 9:
Claim 9 is rejected on the same basis as claim 1. 

Referring to claim 12:
Claim 12 is rejected on the same basis as claim 4.

Referring to claim 16:
Claim 16 is rejected on the same basis as claim 1, with the following additions: 

Nagla discloses verifying credentials of a user {Nagla [0104][0227] An authorized entity 102, 104, 106, 108, 110, and 112 can be verified before writing new blocks for a vehicle record [0104]}; and 

allowing the authorized user to modify the vehicle record {Nagla [0108] If an authorized entity 102, 104, 106, 108, 110, and 112 wishes to correct information in a block that the authorized entity 102, 104, 106, 108, 110, and 112 created, it may create a modification block, which references the prior block and indicates what data should be updated and how [0108]}.

Referring to claim 19:
Claim 19 is rejected on the same basis as claim 4.

Claims 2, 3, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagla et al. (US 20180018723), in view of Chen (US 20140195099), and further in view of Kumar et al. (US 20140361074).

Referring to claim 2:
Nagla, as modified by Chen, discloses wherein the at least one imaging device is used to scan at least one of a barcode, [a QR code,] a vehicle identification number (VIN), or combinations thereof {Chen [0037] The camera 20 is used to capture an image of vehicle identification information associated with the vehicle, such as the VIN 15 or license plate 19. The VIN may be displayed in various locations throughout the vehicle, such as under the windshield or in the door panel. It is also contemplated that the VIN may be associated with a bar code 17 attached to the vehicle. The camera 20 may capture an image of the bar code 17 or scan the bar code 17 to decode the bar code 17 to obtain the VIN [0037] Examiner notes that the portion of the limitation regarding the QR code (in brackets) is taught by Kumar, below}.

Nagla, as modified by Chen, discloses a distributed ledger platform for vehicle records (abstract).  Nagla, as modified by Chen, does not disclose wherein the at least one imaging device is used to scan at least one of a barcode, a QR code, [a vehicle identification number (VIN)] or combinations thereof.

However, Kumar is a related system for managing various component information which may be provided as part of a maintenance database (abstract [0013][0014]).  Kumar teaches wherein the at least one imaging device is used to scan at least one of a barcode, a QR code, [a vehicle identification number (VIN)] or combinations thereof {Kumar [0029][0033] A component may have one or more identifiers associated with it, such as QR code, a barcode, an RFID tag, and/or an alpha-numeric code[0029] and For example, an RFID reader may be used to interrogate RFID tags, and a barcode reader or a camera may be used to scan linear barcodes and data matrices [0033] Examiner notes that the portion of the limitation regarding the VIN number (in brackets) is taught by Chen, above}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Nagla and Chen to incorporate scanning a barcode or QR code as taught by Kumar because this would provide a manner for providing information such as the identifier of the component and supplemental information (Kumar at [0033]), thus aiding the user by providing helpful data.

Referring to claim 3:
Nagla, as modified by Chen, discloses wherein the at least one imaging device is used to scan a barcode, [a QR code,] or a VIN on a vehicle part [to identify the vehicle part] {Chen [0037] The camera 20 is used to capture an image of vehicle identification information associated with the vehicle, such as the VIN 15 or license plate 19. The VIN may be displayed in various locations throughout the vehicle, such as under the windshield or in the door panel. It is also contemplated that the VIN may be associated with a bar code 17 attached to the vehicle. The camera 20 may capture an image of the bar code 17 or scan the bar code 17 to decode the bar code 17 to obtain the VIN [0037] Examiner notes that the portion of the limitation in brackets is taught by Kumar, below and further, that “to identify the vehicle part” is intended use, does not affect the structure of the system or the steps of the method, and therefore, receives little patentable weight}.

Nagla, as modified by Chen, discloses a distributed ledger platform for vehicle records (abstract).  Nagla, as modified by Chen, does not disclose wherein the at least one imaging device is used to scan a barcode, a QR code, or [a VIN] on a vehicle part to identify the vehicle part.

However, Kumar is a related system for managing various component information which may be provided as part of a maintenance database (abstract [0013][0014]).  Kumar teaches wherein the at least one imaging device is used to scan a barcode, a QR code, or [a VIN] on a vehicle part to identify the vehicle part {Kumar [0029]-[0033] For example, an RFID reader may be used to interrogate RFID tags, and a barcode reader or a camera may be used to scan linear barcodes and data matrices [0033] where the component is a part, the portion of the limitation in brackets is taught by Chen, above, and further, that “to identify the vehicle part” is intended use, does not affect the structure of the system or the steps of the method, and therefore, receives little patentable weight}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Nagla and Chen to incorporate scanning a part as taught by Kumar because this would provide a manner for providing information such as the identifier of the component and supplemental information (Kumar at [0033]), thus aiding the user by providing helpful data.

Referring to claim 10, 11, 17, and 18:
Claims 10, 11, 17, and 18 are rejected on the same basis as claims 2 and 3. 

Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagla et al. (US 20180018723), in view of Chen (US 20140195099), and further in view of Mezaael (US 20200074757).

Referring to claim 5:
Nagla, as modified by Chen, discloses a distributed ledger platform for vehicle records (abstract).  Nagla, as modified by Chen, does not disclose wherein the second vehicle record further comprises a digital vehicle identification record (DVIN).

However, Mezaael teaches a similar system for vehicle diagnostics and reporting (abstract).  Mezaael teaches wherein the second vehicle record further comprises a digital vehicle identification record (DVIN) {Mezaael [0042] the process will use a vehicle identifier, such as a vehicle identification number (VIN) or electronic serial number (ESN) to identify a specific vehicle[0042]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Nagla and Kwak to incorporate an electronic/digital identifier as taught by Mezaael because this would provide a manner for identifying a specific vehicle (Mezaael at [0042]), thus aiding the user by allowing the user to find desired data.

Referring to claims 13 and 20:
Claims 13 and 20 are rejected on the same basis as claim 5.

Claims 6, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nagla et al. (US 20180018723), in view of Chen (US 20140195099), and further in view of Funkhouser et al. (US 20180025391).

Referring to claim 6:
Nagla, as modified by Chen, discloses a distributed ledger platform for vehicle records (abstract).  Nagla, as modified by Chen, does not disclose wherein the first vehicle record and the second vehicle record are processed to generate a value score.

However, Funkhouser provides a similar system for determining a vehicle maintenance history through service records and determining a value for the vehicle (abstract).  Funkhouser teaches wherein the first vehicle record and the second vehicle record are processed to generate a value score {Funkhouser [0021][0025][0029]-[0032] completion of service recommendations, or failure to complete service recommendations, may impact the ownership score for a vehicle[0025]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Nagla and Chen to incorporate a value score as taught by Funkhouser because this would provide a manner for providing a real time vehicle valuation (Funkhouser at [0016]), thus aiding the user by helping them to buy or sell a vehicle.

Referring to claims 14 and 21:
Claims 14 and 21 are rejected on the same basis as claim 6.


Response to Argument
Rejection of claims under 35 USC 101
Applicant notes several exemplary functions that can be performed by the system as claimed.  Remarks 9.  Examiner notes that the Specification cannot be imported into the claims and several of the features mentioned by Applicant are not clearly reflected in the claims.

Applicant then argues that the claims are not directed to a mental process.  In response to the amendments, Examiner has removed that portion of the rejection.  However, the claims remain rejected as a method of organizing human activity.  Applicant seems to be arguing that the claims are “not just directed to organizing human activity, because receiving images taken by a user regarding service record of a vehicle, updating the data stored on blockchain, and capturing additional images based on the updated data is much more than mere organizing human activity.”  Remarks 10.  However, this is unsupported attorney argument.  Examiner notes that the mentioned limitations are established as insignificant extra-solution activity in the rejection, supra.  In order to establish that the claims provide significantly more than the abstract idea, itself, or a practical application of the abstract idea, Examiner directs Applicant to MPEP 2106.04 and 2106.05.

Applicant then alleges that there is an “improvement to the data security and vehicle record keeping technology” in that “at least a portion of the vehicle record is maintained on a blockchain.”  Remarks 10.  However, this alleged improvement is a result of using blockchain technology, which itself, is not improved by the invention.   

Applicant then argues that the claims amount to significantly more than the judicial exception because “based on the updated vehicle record from user input of either image or user entry, additional images of the vehicle may be taken to further update and verify vehicle record for the user to see as it is being displayed” which is “much more than the alleged judicial exception.”  Remarks 10.  As is stated above, these limitations are directed to insignificant extra-solution activity and do not provide significantly more than the abstract idea.  For considerations for evaluating whether the claim amounts to significantly more than an abstract idea, see MPEP 2160.05.  

Rejection of claims under 35 USC 112
The previous rejections are withdrawn (as is stated above); however, new rejections have been issued in response to the amendment.

Rejection of claims under 35 USC 103
Applicant argues that Nagla “specifically excludes vehicle owners from adding maintenance/repair or modification records to vehicle's on-chain history” and therefore, Nagla fails to disclose “’receiving an input’ and updating the second vehicle record within the record history blockchain database based on the input; capturing a third image or a video on the mobile device based on the updated second vehicle record; storing the captured third image or the video in the record history blockchain database as claimed.”  Remarks 12.  Examiner respectfully disagrees.  Nagla, by Applicant’s own admission, states that the exclusion of owners from updating records is an optional feature.  Therefore, it need not be included.  Further, whether owners are excluded from adding records does not affect the ability of Nagla to disclose “receiving an input” or any of the other features recited.  

The remaining features argued with regard to Kwak, are moot, as Kwak is no longer used in the rejection.  Applicant’s arguments with regard to the combination of Nagla and Kwak are also moot as Kwak is no longer cited as prior art.  New art has been provided in order to teach the argued limitations (see above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689